Per Curiam:
The order appealed from should be reversed and the motion granted so far as to require the defendant to furnish a bill of particulars of the instances of sales or exposure of the articles, for which the defendant was to have an exclusive privilege of selling, which he will seek to prove on the trial, but not to require the amount of such sales, with ten dollars costs and disbursements to the appellant. Present — Ingraham; McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, to extent stated in opinion.